In this case the appellant was charged with the offense of theft from the person. He was tried, adjudged guilty, and his punishment assessed at seven years confinement in the penitentiary.
There is no statement of facts in the record. In the absence of a statement of facts, if the charge is applicable to any state of facts that might be made by the testimony under the allegations of the indictment, on appeal it will be considered and assumed that the trial court submitted to the jury all the law applicable to the case. Mundine v. State, 50 Tex.Crim. Rep.; Wright v. State, 37 Tex.Crim. Rep..
The charge of the court presents the law as applicable to the offense charged in the indictment, and the judgment of the lower court is affirmed.
Affirmed.